Citation Nr: 1718258	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-12 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of heat exhaustion. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his daughter, and his son


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to August 1993 and from June 1999 to August 1999 with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  Jurisdiction of this matter currently resides with the Montgomery, Alabama RO.

The Veteran testified at a Decision Review Officer (DRO) hearing in December 2015 and at a video conference hearing before the undersigned Veterans Law Judge in September 2016; transcripts of those hearing are associated with the claims file.

The Board notes the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the record contains various psychiatric disorders, the record also indicates that the Veteran filed a separate claim for service connection for PTSD and a June 2010 rating decision denied service connection for PTSD.  The Veteran did not file a notice of disagreement with that determination.  Thus, the Board has recharacterized the appeal to encompass any acquired psychiatric disorder, other than PTSD (which he specifically did not appeal), to comport with the holding in Clemons.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104 (b), for "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively -- after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2014); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)), or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

In the instant case, the Veteran continues to seek service connection for a mental disability, however variously claimed and diagnosed, as due to an event he experienced in service.  Thus, the Board finds the current claim is the same claim as the one previously denied.  Therefore, under Boggs, Ephraim, and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection, currently described as an acquired psychiatric disorder, other than PTSD.

The Board also notes that although the RO implicitly reopened the claim of service connection for an acquired psychiatric disorder, other than PTSD, by addressing it on the merits in a March 2011 statement of the case (SOC) and May 2015 and April 2016 supplemental SOCs (SSOCs), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd, 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  The issues are characterized accordingly.

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for residuals of heat exhaustion, a gastrointestinal disorder, and an acquired psychiatric disorder, other than PTSD, were denied in an April 2005 rating decision; the Veteran did not perfect an appeal.

2.  The evidence submitted since the April 2005 rating decision, pertinent to the claims for service connection for residuals of heat exhaustion and a gastrointestinal disorder is either cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims. 

3.  The evidence submitted since the April 2005 rating decision, pertinent to the claim for service connection an acquired psychiatric disorder, other than PTSD, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied the claims of entitlement to service connection for residuals of heat exhaustion, a gastrointestinal disorder, and an acquired psychiatric disorder, other than PTSD, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Since the April 2005 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for residuals of heat exhaustion is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Since the April 2005 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a gastrointestinal disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Since the April 2005 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2008.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes available service treatment records (STRs), military personnel records, private treatment records, and statements from the Veteran and his representative.  The evidence also includes the Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination.

Under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. §3.159 (c)(4)(iii).  As new and material evidence has not been presented to reopen the claims of service connection for residuals of heat exhaustion or a gastrointestinal disorder, a VA examination or medical opinion is not required under the duty to assist.  As described in more detail below, the psychiatric claim is being reopened and remanded on the merits.

There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).


II. Claims to Reopen 

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

A. Heat Exhaustion Residuals 

The Veteran originally filed a claim of service connection for heat intolerance in July 2004.

In April 2005, the RO denied the claim on the basis that although there was a record of treatment in service for "heat exhaustion verses mild dehydration," no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.  Essentially, the RO determined that there was no evidence of a disability that could be attributed to the in-service heat exhaustion event.  The Veteran was notified of the decision by an April 2005 letter.  He did not initiate an appeal, nor was new and material evidence received within the appeal period.  As a result, the April 2005 rating decision is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).

Prior to the April 2005 denial, the evidence of record included the Veteran's STRs dated from June 2000 to August 1999 and private treatment reports.

Since April 2005, the Veteran has submitted additional private treatment records, SSA records showing disability benefits granted for psychiatric conditions, lay statements by the Veteran and his representative, and has provided testimony before a DRO in December 2015 and before the Board in September 2016.  

The Board also acknowledges that the Veteran's military personnel records were received after the April 2005 rating decision.  The law provides that, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence.  38 C.F.R. § 3.156 (c) (2016).  However, the Board finds that these service records are not relevant to the Veteran's claim.  In this regard, the service records do not reference the Veteran's claimed residuals of heat exhaustion, but rather address personnel and administrative matters.  Therefore, the Board finds that 38 C.F.R. § 3.156 (c) does not apply in this case, and new and material evidence is required to reopen the claim. 

The Board finds that the evidence received since the April 2005 rating decision although new, is not material in that it does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record is cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  The Veteran's lay testimony from the December 2015 DRO and September 2016 Board hearings merely describes his in-service treatment for heat exhaustion and his report of having heat intolerance, facts which were before the RO at the time of the April 2005 denial.  Moreover, additional private treatment records are silent as to any complaints of or treatment for a disability manifested by heat intolerance.  While this evidence is considered new because it was not of record and considered in the prior denial, it is not material to the Veteran's claim because it does not show a current disability.  In other words, the newly submitted evidence does not address an element of the claim that was previously lacking.  Thus, the Board finds that the new evidence is not material because it does not substantiate a fact necessary to establish that the Veteran has residuals of heat exhaustion that was incurred in or aggravated in service.  Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claim for service connection for residuals of heat exhaustion is not reopened. 

B. Gastrointestinal Disorder

The Veteran originally filed a claim of service connection for a stomach or gastrointestinal disorder in July 2004.

In April 2005, the RO denied the claim on the basis that the claimed condition neither occurred in nor was caused by service.  While there was evidence of a current disability, to include a diagnosis of stomach function disorder in June 2004, there was no evidence which linked the Veteran's currently claimed gastrointestinal disorder to a disability or injury that occurred in service.  The Veteran was notified of the decision by an April 2005 letter.  He did not initiate an appeal, nor was new and material evidence received within the appeal period.  As a result, the April 2005 rating decision is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).

Prior to the April 2005 denial, the evidence of record included the Veteran's STRs and private treatment reports reflecting a diagnosis of stomach function disorder.  The Veteran also provided lay statements regarding having major stomach problems and that his stomach was burning while at Eglin Air Force Base.  He also stated that his stomach had been burning for a long time and he thought it was due to some chemicals in the military.  These statements were made on a Health History form included with his July 2004 VA-Form 10-10EZ.  

Since April 2005, the Veteran has submitted additional private treatment records, continuing to reflect complaints of and treatment for abdominal pain and discomfort, SSA records showing disability benefits granted for psychiatric conditions, and lay statements by the Veteran and his representative.  He has also provided testimony before a DRO in December 2015 and before the Board in September 2016.  

The Board also acknowledges that the Veteran's military personnel records were received after the April 2005 rating decision.  However, the Board finds that these service records are not relevant to the Veteran's claim.  In this regard, the service records do not reference the Veteran's claimed gastrointestinal disorder, but rather address personnel and administrative matters.  Therefore, the Board finds that 38 C.F.R. § 3.156 (c) does not apply in this case, and new and material evidence is required to reopen the claim. 

Upon review, the Board has determined that new and material evidence to reopen the claim for service connection for a gastrointestinal disorder has not been submitted.  The Veteran's claim for service connection for a gastrointestinal disorder was previously denied on the basis that the evidence did not show that the condition was related to service.  The Veteran's lay testimony from the December 2015 DRO and September 2016 Board hearings merely describes his report of stomach problems in service, which was before the RO at the time of the April 2005 denial.  Moreover, although the Veteran has submitted additional evidence showing continued complaints/treatment for abdominal pain and stomach function disorder, the existence of the disability had already been established at the time of the prior denial.  Therefore, such evidence is also cumulative.  The Veteran has not submitted any evidence showing that he has a gastrointestinal disorder that manifested in service or is otherwise related to military service.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, the Veteran has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for service connection for a gastrointestinal disorder.  

C. Acquired Psychiatric Disorder

The Veteran originally filed a claim of service connection for an acquired psychiatric disorder in July 2004.  In April 2005, the RO denied the claim based on a finding that a psychiatric disorder existed prior to active duty service and had not been permanently worsened or aggravated therein.  The Veteran was notified of the decision by an April 2005 letter.  He did not initiate an appeal, nor was new and material evidence received within the appeal period.  As a result, the April 2005 rating decision is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).

Prior to the April 2005 denial, the evidence of record included the Veteran's STRs dated from June 2000 to August 1999 showing that he was assessed as having some degree of neurosis in July 1997 and subsequently hospitalized for psychiatric evaluation, and private treatment reports showing treatment for and diagnoses of major depression and bipolar disorder.

Evidence received since the April 2005 includes private treatment records, continuing to reflect complaints of and treatment for psychiatric disabilities, SSA records showing disability benefits granted for psychiatric conditions, lay statements by the Veteran, his mother, and a fellow service member detailing his behavior during the time of his in-service psychiatric treatment, and letters from private physicians relating the Veteran's psychiatric disabilities to service, and transcripts from the Veteran's hearings before a DRO in December 2015 and with the Board in September 2016.  The additional private treatment records also show that the Veteran has been diagnosed with various mental health disorders, including schizoaffective disorder, depressed type; paranoid disorder; and anxiety neurosis.  Given these additional diagnoses, in conjunction with the Veteran's lay statements and the opinions of his private treating physicians, the Board finds that new and material evidence has been submitted and that the claim for service connection for an acquired psychiatric disorder, other than PTSD, is reopened.  The reopened claim will be addressed in the REMAND section of the decision below.


ORDER

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for residuals of heat exhaustion is denied.

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for a gastrointestinal disorder is denied.

New and material evidence with respect to the claim of service connection for an acquired psychiatric disorder, other than PTSD, has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.


REMAND

Psychiatric Disorder 

The Veteran was diagnosed with "some degree of neurosis" and recommended for psychiatric evaluation in a July 25, 1997 service treatment report, which is also the first evidence of record of the Veteran's reported in-service psychiatric problems.  This service treatment record shows that the Veteran was referred for emotional evaluation after team members noted a change in behavior.  The Veteran was observed to have been randomly changing subjects and talking excessively.  The evidence of record reflects this treatment was provided during a period of ACDUTRA from July 12, 1997 to July 26, 1997.  Service treatment records further show that the Veteran was admitted to Eglin Air Force Base Hospital on July 27, 1997 and discharged on August 6, 1997 (evidentiary development shows that these records have since been destroyed).  However, a July 29, 1997 abbreviated interim discharge note shows that the Veteran was diagnosed with brief psychotic disorder and marked stressors, resolved; and narcissistic personality features.

The applicable laws and regulations regarding Reserve and National Guard service permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101 (22), (24) (West 2014); 38 C.F.R. § 3.6 (2016). 

The Board further notes that the Veteran has achieved "veteran" status, as he served in a prior period of active duty from August 1963 to August 1967.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  For veterans who have achieved "veteran" status through a prior period of service and claim a disability incurred during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" prior to that period, and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  Here, as noted above, the Veteran was originally diagnosed with some degree of neurosis in July 1997 during a period of ACDUTRA.  Prior to this period of ACDUTRA, the Veteran did not undergo an entrance examination.  Thus, the presumption of soundness does not apply to this period of ACDUTRA.  Here, the Board also notes that where a claim is based on a period of ACDUTRA, the presumption of aggravation is not applicable, even if the claimant achieved "veteran" status during a prior period of service.  Id. at 48.

The Board notes that in the April 2005 rating decision, the RO found that this disability existed prior to service and was not aggravated by service.  The evidence referenced by the RO was a May 1993 report of medical history form by where the Veteran wrote that he was treated in 1991 after having ingested insecticide.  He denied ever having depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, and periods of unconsciousness.  He further denied ever having been treated for a mental condition.  In summary and elaboration of all pertinent data, the examiner wrote "history of hallucination secondary to watermelon insecticide."  An accompanying May 1993 enlistment examination revealed a normal psychiatric clinical evaluation.  The only abnormality noted by the examiner was moderate severe asymptomatic pes planus.  The Veteran was determined to be qualified for enlistment with the Marine Corps Reserve.  
In this case, the evidence indicates that some degree of neurosis was recorded in July 1997 during a period of ACDUTRA.  The Veteran has presented written statements and testimony alleging continued symptoms since this time.  Private treatment records reveal various psychiatric diagnoses and a possible link to a period of ACDUTRA.  In light of the existence of credible evidence of continuity of symptoms capable of lay observation, and that the Veteran may have had manifestations of the claimed psychiatric disorder during a period of ACDUTRA, the Board finds that the duty to assist in this case requires that a psychiatric evaluation should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to determine the etiology of any current acquired psychiatric disability.  The entire claims file must be reviewed by the examiner.  

Noting the Veteran's dates of ACDUTRA in 1997 and the service treatment records demonstrating reports of psychiatric problems and an assessment of "some degree of neurosis" in July 1997, and taking into consideration the lay statements by the Veteran, his mother, and fellow service member, and the Veteran's testimony regarding his psychiatric symptomatology in service and a continuity of such symptoms following his in-service psychiatric treatment in 1997, the examiner is asked the following:

For each current acquired psychiatric disability, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the psychiatric disorder commenced during, or is otherwise related to, the period of ACDUTRA in 1997.  

All opinions must be accompanied by a clear rationale based on the evidence of record.

2. Following any additional indicated development, the AOJ should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


